NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 17, 2014*
                                Decided April 24, 2014

                                        Before

                            JOEL M. FLAUM, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 13-3453

CONSTANTINE DACTELIDES,                          Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Indiana,
                                                 South Bend Division.
      v.
                                                 No. 3:12-CV-230 CAN
BOARD OF SCHOOL TRUSTEES OF
SOUTH BEND COMMUNITY SCHOOL                      Christopher A. Nuechterlein,
CORPORATION, et al.,                             Magistrate Judge.
    Defendants-Appellees.

                                      ORDER

       Constantine Dactelides, a former program director for South Bend Community
School Corporation, alleges that the school corporation and two of its employees
violated the Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213, by



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-3453                                                                           Page 2

discharging him because of his disability, multiple sclerosis. He also alleges that the
discharge was in retaliation for filing a charge of discrimination. See id. § 12203. The
district court (through Magistrate Judge Christopher Nuechterlein, presiding by
consent) dismissed the claims against the individual defendants and later granted
summary judgment for the school corporation. We affirm the judgment.

        Because we are reviewing a grant of summary judgment, we construe all facts
and draw all reasonable inferences in favor of Dactelides, the opposing party. Williams
v. City of Chicago, 733 F.3d 749, 752 (7th Cir. 2013). Dactelides was hired in July 2010 as
the director of an academic-enrichment program at two South Bend high schools. The
following May his neurologist diagnosed him with multiple sclerosis, and a week later
Dactelides informed two colleagues at the school corporation—the director of athletics
and a grant writer—of this diagnosis. Two months later, without consulting a
supervisor, Dactelides signed an agreement with a program volunteer to hire her as his
assistant at a salary of $25,000. The school corporation questioned Dactelides’s authority
to hire anyone and placed him on paid administrative leave while conducting an
investigation. Days after being placed on leave, Dactelides filed a charge of
discrimination with the Equal Employment Opportunity Commission and the South
Bend Human Rights Commission. He alleged that he “was diagnosed with a disability,”
placed on paid administrative leave, and “accused of actions against me that are lies
and this all started following my diagnosis.” The school corporation’s superintendent
fired him three weeks later, writing in the termination letter that Dactelides had hired
an assistant without authorization and refused to cooperate in the investigation of that
decision. The superintendent also accused Dactelides of making comments “perceived
as hostile, harassing, and threatening,” which had “prompted the School Corporation to
issue a no trespass notice.” And, the superintendent said, Dactelides was responsible for
unspecified “numerous other deficiencies.” This lawsuit followed.

       Dactelides named as defendants two employees—the administrator who
previously directed the program and the grant writer—as well as the school corporation
(which is not a justiciable entity, so we have corrected the caption to instead name the
Board of School Trustees, see IND. CODE §§ 20-26-2-2, 20-26-5-4(a)(1)). The district court
dismissed the claims against the individual defendants, explaining that they could not
be held liable under the ADA. (Dactelides later tried adding two more individuals as
defendants, but the district court ruled that he never served either. Dactelides does not
challenge this ruling on appeal.)
No. 13-3453                                                                           Page 3

       During discovery the school corporation disclosed that neurologist
Robert Shuman, an expert witness, had opined that Dactelides was not afflicted with
MS. Dactelides moved to exclude this opinion and requested a Daubert hearing to
determine its admissibility. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
When the school corporation moved for summary judgment without relying on
Dr. Shuman’s report, the district court reserved ruling on Dactelides’s motion.

       The district court concluded at summary judgment that Dactelides had not
offered direct or circumstantial evidence from which a jury reasonably could find that
the school corporation placed him on leave or fired him because of his MS diagnosis.1
The court reasoned that Dactelides had not established that he was meeting the school
corporation’s legitimate job expectations or that similarly situated employees without a
disability were treated better than he was. Nor, the district court continued, had
Dactelides introduced evidence tending to rebut the school corporation’s proffered,
non-discriminatory reasons for firing him. Thus, the court concluded, Dactelides could
not defeat the school corporation’s motion for summary judgment under either the
direct or indirect methods of proof. The court then denied as moot Dactelides’s motion
to exclude Dr. Shuman’s testimony. Dactelides moved for reconsideration, recusal of
the judge, and a change of venue to a judicial district outside the State of Indiana, all of
which the district court denied.

        Dactelides develops just two arguments on appeal. He first contends that the
district court should have granted his Daubert motion before ruling on the school
corporation’s motion for summary judgment. But the school corporation did not rely on

       1
         The district court also questioned whether Dactelides could prove he was
disabled because he had not submitted evidence suggesting that his MS substantially
limits a major life activity or that the school corporation regarded him as disabled.
See 42 U.S.C. § 12102(1). Yet the court did not discuss the 2008 amendments to the ADA
or their implementing regulations, which lessened the degree of functional limitation
necessary for a plaintiff to be “substantially limited” in a major life activity and, thus
disabled. See ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553; 29
C.F.R. § 1630.2(j)(1)(iv); Mazzeo v. Color Resolutions Int’l, LLC, No. 12-10250, 2014 WL
1274070, at *4 (11th Cir. Mar. 31, 2014). The school corporation did not dispute that
Dactelides had been diagnosed with MS, and according to the implementing
regulations, “it should easily be concluded that … . multiple sclerosis substantially
limits neurological function.” 29 C.F.R. § 1630.2(j)(3)(iii). Thus, Dactelides likely was
disabled for purposes of the ADA.
No. 13-3453                                                                            Page 4

Dr. Shuman’s proposed testimony, so the district court had no reason to decide if that
testimony would be admissible at trial. Moreover, the grant of summary judgment for
the school corporation did not turn on the question whether Dactelides was, or was
perceived to be, disabled. Even apart from that question, the district court also
concluded that Dactelides had failed to produce direct evidence of discrimination,
satisfy other elements of his prima facie case, or rebut the school corporation’s
nondiscriminatory reasons for terminating his employment. These are independent
bases for the grant of summary judgment, which Dactelides does not challenge.
See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (“[T]he mere existence of
some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine
issue of material fact.”); Harney v. Speedway SuperAmerica, LLC, 526 F.3d 1099, 1104 (7th
Cir. 2008) (same).

       Dactelides’s remaining appellate claim also lacks merit. He contests the district
court’s ruling that the two employees of the school corporation named as defendants
could not be held liable under the ADA. But under the ADA, only an “employer”—“a
person engaged in an industry affecting commerce who has 15 or more employees,” 42
U.S.C. § 12111(5)(A)—may be liable for employment discrimination. Silk v. City of
Chicago, 194 F.3d 788, 797 n.5 (7th Cir. 1999); U.S. EEOC v. AIC Sec. Investigations, Ltd., 55
F.3d 1276, 1282 (7th Cir. 1995); Roman-Oliveras v. Puerto Rico Elec. Power Auth., 655 F.3d
43, 50–52 (1st Cir. 2011); Spiegel v. Schulmann, 604 F.3d 72, 79–80 (2d Cir. 2010) (no
individual liability under ADA’s retaliation provision). The individual defendants were
not themselves Dactelides’s employer and therefore cannot be held liable under the
ADA.

       Accordingly, we AFFIRM the judgment of the district court.